Dore, J.
(dissenting). After three trials in the Municipal Court the Appellate Term, in affirming the present judgment in plaintiff’s favor, said: “ We twice held that the Multiple Dwelling Law required the defendant to have the rear stairway lighted.” On the usual state of facts disclosed with regard to the stairway in question, the determination of the Appellate Term was correct. The building is a multiple dwelling within the provisions of the Multiple Dwelling Law. The facts established at the trial show that the stair in question was neither a stoop nor a mere fire escape. The testimony shows it was used as one of the ordinary means of ingress and egress to the premises by tenants in the house, by grocers, laundrymen, milkmen and tradesmen making deliveries, as well as by visitors to the plaintiff’s family, and by defendant and her family.
*778Indinali v. Lerner (243 App. Div. 753) was decided under the Tenement House Law and related to the lighting of a stoop. In Hunter v. G. W. H. W. Realty Co., Inc. (247 App. Div. 385), it was held that there was no section of the Multiple Dwelling Law requiring handrails on an outside stoop. On their facts these authorities are clearly distinguishable from the present case.
In Weiner v. Leroco Realty Corp. (279 N. Y. 127) an exposed outside stairway leading from the sidewalk to the basement, which was used by the people in general, including the superintendent and tradesmen, was held subject to the provisions of the Multiple Dwelling Law.
When a stair is used as this stair was in a multiple dwelling, the provisions of section 40 of the Multiple Dwelling Law, which provide for a light “ in every public * * * stair,” are applicable.
Accordingly I vote to affirm the determination of the Appellate Term and the judgment of the Municipal Court in plaintiff’s favor.
Determination of the Appellate Term and judgment of the Municipal Court in favor of the plaintiff reversed and the complaint dismissed, with costs to the appellant in all courts.